DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 25-27, 30, 31, 34-36 and 39-45 is/are rejected under 35 U.S.C. 103 as obvious over Garcia et al. (US 2015/0071997).
Regarding claim 1, Garcia et al. teaches “microgels for encapsulation of cells and other biologic agents.”  See Title.  “The method can be fine-tuned to control the size and permeability of the microgel droplet.  For example, the nozzle size and flow rate can be selected to produce droplets of a size between about 10 µm and 1,000 µm, inclusive” (current claim 42).  Para. [0014].   Further, “the permeability of the microgel can be selected based on a desired release rate of a bioactive agent encapsulated therein. In other embodiments, the permeability is selected to prevent antibodies and immune cell from reaching encapsulated cells, while nutrients, signaling molecules, and waste can be transported across the microgel capsule.”  Para. [0015].   One of ordinary skill in the art would understand this as “allow[ing] molecular weight sieving, i.e., passage of nutrients, certain proteins and oxygen, et cetera but not antibodies or cells,” which the specification teaches is an aspect of “conformal coating.”  Para. [0044] of instant specification.  Garcia et al. also teaches that PEG derivatives with “click” chemistries functional groups and multiple-branched polyethylene glycol are preferred polymers.  See para. [0064].   Garcia et al. also teaches a cell that is conformally coated with a hydrogel at least because it teaches the same thickness of coating while also allowing molecular weight sieving.  Further, Garcia et al. teaches that the method can be used to encapsulate a single cell, which in contrast to to encapsulation of several cells, would suggest a conformal coating of hydrogel.  See para. [0016].  
	Garcia et al. does not teach “wherein the hydrogel conformal coating comprises a covalently cross-linked network of multi arm polymers that cross-link through a triazole linkage.”
	Liu et al. teaches “[a] tetra-hydroxy terminated 4-arm PEG was functionalized with acetylene and was reacted with peptide azide/diazide and/or PEG diazide to produce hydrogels via a copper mediated 1,3-cycloaddition (Click chemistry) generating a triazole linkage as the networking forming reaction.”  Abstract.   Further, Liu et al. teaches that its method of crosslinking is an improvement over the use of Michael addition reactions which have limitations.  See paragraph bridging pages 1453-1454.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teaching of Garcia et al. and Liu to arrive at the claimed invention.  Here, the rational for a conclusion of obviousness would be applying a known technique to a known device ready for improvement to yield predictable results.  Here the base technique would be using Michael addition reaction to crosslinking polymers that may include PEG as taught by Garcia et al.  The known technique would be to use a copper mediated 1,3-cycloadition (Click chemistry) generating a triazole linkage as the networking forming reaction.   One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved composition. 
 Regarding claim 25, Garcia et al. teaches 5% PEG-4 MAL (10kDa or 20 kDa) (current claim 31).  See para. [0124].  
Regarding claim 26, Garcia et al. discloses human islet encapsulation (current claim 43 and 44).  See para. [0139].  

Claim Objections
Claims 32, 33, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618